DETAILED ACTION
The response filed on 03/01/2022 has been entered and fully considered.
Claims 1-20 are pending of which claims 1, 9 and 16 are independent claims, and claims 2-8 directly or indirectly depend on claim 1, claims 10-15 directly or indirectly  depend on claim 9, and claims 17-20 directly or indirectly depend on claim 16. 
This application is examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on 02/05/2019, 04/05/2019, 08/29/2019, and 06/12/2020 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed. No reason for allowance is needed as the record is clear in light of applicant's previous arguments and the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on PGPTLHT4493B.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Debebe  Asefa/
Examiner, Art Unit 2476




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476